Amendment to Amended and Restate International Distribution
Agreement concerning the AXP Platform

This Amendment to the Agreement is made effective November 17, 2009 (“Effective
Date”), by and between,



  1.   ThermoGenesis Corp., having its address at 2711 Citrus Road, Rancho
Cordova, CA 95742, USA (“TGC”), and



  2.   GE Healthcare Bio-Sciences AB, a GE Healthcare company having its address
at Björkgatan 30, SE-751 84 Uppsala, Sweden (“GEHC”).

Recitals



  A.   The Parties have entered into an Amended and Restated International
Distribution Agreement, dated May 2, 2008 (the “Agreement”).



  B.   The Parties wish to have the Agreement amended in accordance with the
provisions below.

Considering the above the Parties have entered into the following amendment to
the Agreement (the “Amendment”).

Amendment



  1.   Terms not otherwise defined in this Amendment shall have the meanings
defined in the Agreement.



  2.   Except as expressly amended herein, all terms and conditions of the
Agreement shall remain in full force and effect.



  3.   The Amendment shall be effective as from the Effective Date.



  4.   Section 19.1 shall be deleted in its entirety and replaced by the
following:

“This Agreement shall commence as the Effective Date and shall continue
thereafter until December 31, 2010. Unless terminated in writing by either party
no less than eleven (11) months before expiration of the then-current term, the
term of this Agreement shall automatically be prolonged for two (2) year periods
at a time.”

      This Amendment has been executed in two originals whereof the Parties have
taken one each.

THERMOGENESIS CORP.
  GE HEALTHCARE BIO-SCIENCES AB

             
By:
  /s/: J. Melville Engle   By:   /s/: Magnus Lundgren
 
           
Name:
  JM Engle   Name:   Magnus Lundgren
 
           
Title:
  CEO   Title:   Global Sourcing Executive
 
           
Date:
  11/18/09   Date:   11/30/09
 
           

